        Case 5:16-cv-00523-JKP-RBF Document 25 Filed 06/03/19 Page 1 of 2


                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA ex rel.                   §
DANIEL MONTES, JR. and ELIZABETH H.                §
HUDSON,                                            §
                                                   §
       Plaintiffs,                                 §
                                                   §
VS.                                                § CIVIL ACTION NO. SA-16-CA-523-FB
                                                   §
MAIN BUILDING MAINTENANCE, INC.;                   §
JXM, INC.; ROBERT A. XIMENES; ELVIRA               §
H. XIMENES; and MARGAUX I. XIMENES,                §
                                                   §
       Defendants.                                 §

                     ORDER REINSTATING CASE ON DOCKET, UNSEALING
                       OF CERTAIN PLEADINGS AND OTHER ORDERS

       On October 18, 2017, this Court entered an Order of Administrative Closure in this case to allow

the United States time to make its intervention decision. On March 19, 2019, the United States filed

under seal its Notice of Election to Decline Intervention (docket #24). The United States requests that

the relators’ complaint, the notice, and the proposed order be unsealed. Based on the Notice, the Court

finds the case should be reopened at this time and certain pleadings unsealed.

       Accordingly, IT IS HEREBY ORDERED that the case is hereby reopened and reinstated on the

Court’s docket. IT IS FURTHER ORDERED that pursuant to the United States’ Notice of Election to

Decline Intervention and the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the United States’ requests

contained in the Notice (docket #24) are GRANTED such that:

       (1)      the Complaint (docket #1) is UNSEALED and shall be served upon the
               defendants by the relators;

       (2)      all other contents of the Court’s file in this action shall remain UNDER
               SEAL and SHALL NOT be made public or served upon the defendants
               except for this Order and the United States’ Notice of Election to Decline
               Intervention, which the relators shall serve upon the defendants ONLY
               AFTER service of the Complaint;

       (3)     the seal is hereby LIFTED as to all other matters occurring in this action
               AFTER the date of this Order;
 Case 5:16-cv-00523-JKP-RBF Document 25 Filed 06/03/19 Page 2 of 2




(4)    the parties shall serve all pleadings and motions filed in this action,
       including supporting memoranda, upon the United States as provided in
       31 U.S.C. § 3730(c)(3). The United States may order any deposition
       transcripts and is entitled to intervene in this action for good cause at any
       time;

(5)    the parties shall serve all notices of appeal upon the United States;

(6)    all orders of this Court shall be sent to the United States; and

(7)    should the relators or the defendants propose that this action be dismissed,
       settled, or otherwise discontinued, the Court will solicit the written
       consent of the United States before ruling or granting approval.

It is so ORDERED.

SIGNED this 3rd day of June, 2019.


                                  _________________________________________________
                                  FRED BIERY
                                  UNITED STATES DISTRICT JUDGE




                                           -2-
